Mr. Justice Snyder
delivered the opinion of the Court.
Santos García González executed a promissory note for $1,500 payable to bearer. On the same date he executed pursuant to Act No. 19 of June- 3, 1927 a mortgage on a truck belonging to him and valued at $2,000, in favor of the bearer of the said promissory note, to secure payment to the bearer. García has appealed from the ruling of the Registrar refusing to record the mortgage.
The Registrar denied inscription “because the mortgage in guarantee of an obligation to the bearer is not recordable pursuant to the decision of the Supreme Court in Arroyo v. Registrar, 55 P.R.R. 779.” The Registrar was clearly correct in his ruling. The petitioner attempts to distinguish the Arroyo case on the ground that the note and mortgage in that case were embodied in one document, whereas the note and mortgage herein were executed separately. This is a distinction without a difference. The ratio decidendi of the Arroyo case is that mortgages of personal property are not recordable if the mortgagee is the bearer rather than a named person. To the same effect, Alvarez v. Registrar, 64 P.R.R. 39; López v. Registrar, 66 P.R.R. 163.
The ruling of the Registrar will be affirmed.